Given, J.
*331 2 *32The land in controversy was purchased by John Scott in 1864, the title taken in his name, and he and his wife resided thereon from that time until his death, in 1896. The claim of Mrs. Sarah J. Scott is that at the time of their marriage, in 1864, she had a sum of money derived from her father’s estate, and that at the time this land was purchased she gave that money towards paying the purchase price to the amount of one-third thereof, to-wit, twelve hundred dollars in cash, and a cow at forty dollars. She claims that she did so with the understanding that she should have and hold an interest in said land as her own in proportion to the amount advanced by her, that she does not know why the title was taken in the name of her husband, but says that the land was to be held in trust for her to the extent *33of her interest therein. We first inquire whether Mrs. Scott contributed to the purchase of the laud. That she had at the time of her marriage, and at the time the land was purchased, several hundred dollars in money, derived from her father’s estate, is quite satisfactorily shown, but there is considerable conflict in the evidence as to whether all or any of it went into the purchase of the land. It appears that Mr. Scott was then a man of considerable means, and able to pay for the land himself. There is also evidence tending to show that Mrs. Scott loaned money some time after the land was.j>urehased, which must have been derived from her father’s estate. We are inclined to the conclusion, however, that Mrs. Scott did. contribute some money towards the purchase of the land, but, in the view we take of the case, it is not necessary that we determine just what that amount was. We next inquire whether the amount contributed by her was upon the understanding alleged, namely, that “she should have and hold an interest in said, real estate as her own in proportion to the amount she advanced.” The land was purchased soon after their marriage, when Mr. Scott was prosperous, and well situated financially, and when his wife, no doubt, had confidence in his ability to manage his affairs successfully. -The title was taken in Mr. Scott’s name, and so stood of record unquestioned until the commencement of these suits. Mrs. Scott put whatever money she did into the land without making any written evidence of the understanding upon which she .claims it was put in, and her claim as to this understanding has no support except in vague and unsatisfactory evidence of occasional and casual statements by Mr. Scott. One witness says:' “He told me plainly she put her money that she had into the place there. He said for safe-keeping.” William May, brother of plaintiff, says: “About the time they bought it, Scott told me, H and Jane can buy that farm,’ specifying her money in with his.” Mrs. William May testifies that *34Mr. Scott said he and Mrs. Scott had enough money to buy the farm, and that it was better to buy it than to put the money on interest. Eliza May, sister of appellant, testifies: “He said, if she put her money in, they could buy the place. They had bought, and. she had paid all her money in.” As against this and some similar evidence, we have the further fact that in 1894, John Scott having become feeble-minded, appellant was appointed his guardian. In h,er petition for appointment she gave as a reason that Mr. Scott had undertaken to rent his land to three different persons, “and that unless a' guardian be appointed, he will squander his estate, real and personal.” She did not make claim of interest in the land in that proceeding, nor did she in leasing the land as guardian. In her report as administratrix she gave the name of the heirs and description of the land, but did not assert this disputed claim. Without referring fur-the-r to the evidence, we will say that it fails to- establish the alleged understanding, and leads us to the conclusion that whatever amount Mrs. Scott contributed of her money or property to the purchase of the land was- given to her husband to be used and controlled by him as his own, and without expectation of repayment, or of having a special interest in the land o-n account thereof. That being true, no trust resulted in her favor. This conclusion renders it unnecessary that we notice the defenses of estoppel and of the statute' of limitations. As already said, the decree makes proper provision for the payment of unpaid debts of the estate. As we view it, the decree is correct, and it is AFFIRMED. . .